Citation Nr: 0717132	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a psychiatric 
disability, to include depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran appeared at a Video Conference Hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript is associated with the claims file.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include depression, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no medical evidence of a hearing loss disability or 
tinnitus until many years post-service and the competent 
evidence of record weighs against a finding that the 
veteran's current hearing loss and tinnitus began during 
service or as the result of  an incident of his period of 
active duty, to include exposure to excessive noise.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein..  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2006).
 
2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In August 2003 and May 2004 letters, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus, which moots any lack of notice regarding the 
establishment of disability ratings or effective dates.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  Under such circumstances, the presumption 
of prejudice is rebutted.  While the veteran does not have 
the burden of demonstrating prejudice, it is pertinent to 
note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran relating to hearing loss or tinnitus and a 
comprehensive examination to determine the approximate onset 
date and etiology of the disabilities at issue has been 
conducted.  The examination included competent opinions 
addressing the nexus questions or contended causal 
relationships at hand.  Under these circumstances, there is 
no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-Hearing Loss/Tinnitus

The veteran contends, in essence, that his hearing loss and 
tinnitus began during service or as the result of his 
exposure to excessive noise while on active duty with the 
U.S. Air Force.  He testified at a February 2007 Video 
Conference Hearing that his duties required walking close to 
jet aircraft with engines running.  

While the veteran is not competent to render an opinion 
regarding the etiology of medical disorders or whether he has 
hearing loss as defined by VA regulation (38 C.F.R. § 3.385), 
he is competent to report on the existence of noise in his 
ears and having some degree of hearing loss during service or 
thereafter.  See Espiritu, supra.  

The veteran's service medical records are negative for any 
complaints or diagnoses of hearing loss or tinnitus.  The 
service personnel records show that he served as a flight 
line security policeman at Little Rock Air Force Base, 
Arkansas.  Accordingly, the Board does not dispute that the 
veteran was exposed to excessive noise while on active duty.

In October 2003, the veteran was afforded a VA audiology 
examination, which resulted in diagnoses of bilateral hearing 
loss and tinnitus.  The veteran contended that he began to 
notice tinnitus in 1965 after an intercontinental ballistic 
missile (ICBM) exploded in its launch facility (LF) while he 
was nearby.  In the examiner's opinion, the fact that the 
veteran did not complain of tinnitus or objectively display a 
hearing loss at his separation physical examination, coupled 
with significant post-service recreational noise exposure, 
meant that a relationship between hearing loss, tinnitus, and 
active service was unlikely.  

There is no medical evidence of a hearing loss disability as 
defined by 38 C.F.R. § 3.385, or a diagnosis of tinnitus 
until many years post-service.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  

The only competent evidence of record weighs against a 
finding that the veteran's current hearing loss and tinnitus 
began during service or as the result of any incident of 
service, to include exposure to excessive noise.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
hearing loss and tinnitus.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  






REMAND

Psychiatric Disability, to Include Depression

The veteran contends that his depression began during 
service.  

The service medical records show that the veteran did not 
have any psychiatric problems upon his entry into the U.S. 
Air Force.  On the veteran's separation examination report, 
however, he was found to have an "emotional instability 
reaction, manifested by an inability to adjust to Air Force 
life."  The examiner went on to assess the condition as "a 
character and behavior disorder and not a mental illness."  

The veteran indicated in his February 2007 Video Conference 
Hearing that he received psychiatric treatment within 30 days 
of his separation from service at a VA facility in Houston, 
Texas.  The records of this treatment, occurring sometime in 
1966, are not a part of the claims file.  The RO must attempt 
to secure this relevant psychiatric evidence before a final 
adjudication can be made.  38 C.F.R. § 3.159(c)(4) (2006). 

In April 2004, the veteran was diagnosed as having recurrent 
major depression, for which he has continually sought 
treatment.  Based on this, the Board concludes that a current 
disability is present.  There is, however, no comprehensive 
VA psychiatric opinion of record addressing the claimed 
causal relationship between the veteran's depression and 
service, including the notation of an emotional instability 
reaction and a character or behavioral disorder upon 
separation from service.  While service connection is not 
generally granted for personality disorders (see 38 C.F.R. 
§§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 
(1996)), given the veteran's eventual diagnosis of 
depression, a psychiatric examination is warranted that 
includes an opinion addressing the question of whether there 
is a nexus between a current acquired psychiatric disorder 
and service, to include whether the behavioral disorder 
diagnosed during service was the early manifestation of a 
current diagnosis of depression.  The veteran must be 
afforded a comprehensive VA psychiatric examination to 
determine the approximate onset date and etiology of any 
psychiatric disorder that may be present.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Contact the VA Medical Center in 
Houston, Texas for the purpose of 
obtaining any psychiatric records of the 
veteran that may be available.  Any 
records that are secured must be placed in 
the veteran's claims file.

Contact the veteran to determine if there 
are any other VA or nonVA psychiatric 
records that have not been obtained.  Any 
records that are identified must be 
secured and placed in the veteran's claims 
file.

If no such records are available, annotate 
the record to reflect this fact.  

3.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
for the purposes of determining the 
nature, approximate onset date and 
etiology of any psychiatric disorder that 
is currently present, to include major 
depression.  Following a review of the 
relevant evidence in the claims file, the 
mental status examination and any tests 
that are deemed necessary, the 
psychiatrist is asked to provide an 
opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any psychiatric disorder that is 
currently present, to include major 
depression, began during service or 
is causally related to any incident 
of or finding recorded during 
service, to include the notation of 
an emotional instability reaction 
and a character or behavioral 
disorder upon separation from 
service.

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot 
be reached without resort to 
speculation, he or she should so 
indicate in the examination report.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


